                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

 UNITED STATES OF AMERICA                    ) 4:19-CR-147
                                             )
              v.                             )
                                             )
 DEVONTE TREMBLE                             )

                                      ORDER

This matter is before the Court on the Motion for Leave of Absence by Steven H. Lee,

counsel for Plaintiff, from March 20, 2020. After careful consideration, said Motion is

GRANTED, however, the attorney must make arrangements for other counsel in the

event the case is scheduled for hearing or trial during such leave.

      SO ORDERED, this UG day of January 2020.




                                        __________________________________________
                                         ___________
                                                  _ ________________
                                                                  __
                                                                  ______
                                                                  __
                                        HONORABLE CHRISTOPHE
                                                      CHRISTOPHERHE   L. RAY
                                                                   ER L
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA
